


Exhibit 10.46

 

SECOND AMENDMENT TO AMENDED AND RESTATED LEASE AGREEMENT

 

This Second Amendment (“Second Amendment”) to Amended and Restated Lease
Agreement is made and entered into by and between The Port Authority of Kansas
City, Missouri (the “Landlord”) and Hilton Hotels Corporation, a Delaware
corporation (the “Tenant”), as of the 10 day of June, 1996.

 

RECITALS:

 

A.                                   Landlord and Tenant are parties to that
certain Amended and Restated Lease Agreement dated as of August 21, 1995, as
amended by that First Amendment to Amended and Restated Lease Agreement dated as
of October 31, 1995 (collectively, the “Lease”), a copy of the recorded
memorandum of which is attached hereto and by this reference made a part hereof,
as though fully set out herein.

 

B.                                     In order to comply with certain
regulatory requirements relating to the licensing of the gaming facilities to be
operated by Tenant as provided in the Lease, the parties mutually desire to
amend the Lease in part.

 

NOW, THEREFORE, for and in consideration of the sum of Ten Dollars ($10.00) and
other good and valuable consideration, the receipt, adequacy and sufficiency of
which are hereby acknowledged, the parties hereby covenant and agree as follows:

 

1.                                       Modifications to Lease. The Lease is
hereby amended and modified to provide that (i) the “Riverboat Gaming Facility”,
as such term is defined in the Lease, together with its contents and including
trade fixtures and personalty and (ii) the Site Improvements, as such term is
defined in the Lease, shall, until termination of the Lease, be the absolute
property of Tenant. Without limiting the generality of the foregoing, the Lease
is hereby specifically amended and modified as follows:

 

(a)                                  The first paragraph of Section 1.01 of the
Lease is hereby amended and modified in its entirety as follows:

 

Section 1.01. DEMISE. Landlord hereby subleases to Tenant and Tenant hereby
leases from Landlord, the real property described in Exhibit B attached hereto
(the “Demised Premises”), specifically excluding, however, all buildings and
improvements to be constructed in accordance with the Development Agreement
(“Site Improvements”). and the Riverboat Gaming Facility, which shall be

 

--------------------------------------------------------------------------------


 

the absolute property of the Tenant until termination of this Agreement, and
specifically including the following easements and appurtenances:

 

(b)                                 The first sentence of Section 4.01 is
amended and modified in its entirety as follows:

 

The Riverboat Gaming Facility, together with its contents and including trade
fixtures and personalty shall, until the termination of this Agreement, be the
absolute property of Tenant.

 

(c)                                  Section 9.02 of the Lease is hereby amended
and modified in its entirety as follows:

 

Section 9.02. TITLE TO TENANT’S PERSONALTY AND FIXTURES. Title to Tenant’s
Personalty and Fixtures, including, without limitation, the Riverboat Gaming
Facility, shall until the termination of this Lease be that of Tenant.

 

(d)                                 Section 9.01 is amended and modified to add
the following sentence at the end of such section:

 

Title to the Site Improvements, any equipment and/or appurtenances thereto and
all changes, additions and alterations therein and all renewals and replacements
thereof, when made, erected, constructed, installed or placed upon the Demised
Premises or the Easements by Tenant, shall, until the termination of this Lease,
be that of the Tenant.

 

2.                                       No Other Modifications. Except as
expressly set forth herein, or as necessary to incorporation the modifications
herein, all of the terms, conditions, covenants and provisions of this Lease
shall remain unmodified and in full force and effect in accordance with their
original terms.

 

3.                                       General. This Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Landlord and Tenant have caused this Second Amendment to be
executed by their duly authorized officers as of the day and year first above
written.

 

 

 

LANDLORD:

 

 

 

THE PORT AUTHORITY OF KANSAS CITY, MISSOURI

 

 

 

 

 

By:

/s/ Elbert Anderson

 

Name:

Elbert Anderson

 

Title:

Chairman

 

 

 

 

 

 

TENANT:

 

 

 

HILTON HOTELS CORPORATION, a Delaware corporation

 

 

 

 

 

By:

/s/ Gerald W. Ricker

 

Name:

Gerald W. Ricker

 

Title:

Vice President – Development

 

3

--------------------------------------------------------------------------------


 

STATE OF MISSOURI

)

 

) ss.

COUNTY OF JACKSON

)

 

On this 10 day of June, 1996, before me appeared Elbert Anderson, to me
personally known, who being by me duly sworn did say that he is the Chairman of
The Port Authority of Kansas City, Missouri, a public corporation, and said
Elbert Anderson acknowledged execution of the foregoing instrument to be the
free act and deed of said Port Authority.

 

IN WITNESS WHEREOF, I have hereunto subscribed my name and affixed my official
seal the day and year last above written.

 

 

/s/ Jacqueline M Bullard

 

Notary Public

 

My Commission Expires:

 

 

 

June 22 1998

 

 

 

JACQUELINE M BULLARD

 

NOTARY PUBLIC STATE OF MISSOURI

 

CASS COUNTY

 

MY COMMISSION EXP. JUNE 22, 1998

 

 

4

--------------------------------------------------------------------------------


 

STATE OF MISSOURI

)

 

) ss.

COUNTY OF JACKSON

)

 

On this 7th day of June, 1996, before me appeared Gerald W. Ricker, to me
personally known, who being by me duly sworn did say that he/she is the Vice
Pres. - Develop. of Hilton Hotels Corporation, a Delaware corporation, and said
Gerald W. Ricker acknowledged execution of the foregoing instrument to be the
free act and deed of said corporation.

 

IN WITNESS WHEREOF, I have hereunto subscribed my name and affixed my official
seal the day and year last above written.

 

 

/s/ [ILLEGIBLE]

 

Notary Public

 

 

My Commission Expires:

 

 

 

 

 

03/11/99

 

 

5

--------------------------------------------------------------------------------
